Name: Council Regulation (EEC) No 3798/91 of 19 December 1991 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and the Common Customs Tariff and Regulation (EEC) No 2915/79 determining the groups of products and the special provisions for calculating levies on milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  economic analysis;  processed agricultural produce
 Date Published: nan

 28 . 12. 91 Official Journal of the European Communities No L 357/3 COUNCIL REGULATION (EEC) No 3798/91 of 19 December 1991 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and the Common Customs Tariff and Regulation (EEC) No 2915/79 determining the groups of products and the special provisions for calculating levies on milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Regulation (EEC) No 2658/87 to ensure the proper classi ­ fication of the products concerned in order to apply the appropriate levies, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission, Article 1 1 . The combined nomenclature annexed to Regulation (EEC) No 2658/87 is amended as shown in Annex I hereto. 2. The amendments to the CN codes provided for in this Regulation shall be applicable as subheadings of the integrated customs tariff of the European Communities (Taric) in accordance with Annex II until their inclusion in the combined nomenclature under the conditions laid down in Article 12 of Regulation (EEC) No 2658/87. Whereas only non-modified whey is currently classified under CN code 0404 10 in Annex I to Regulation (EEC) No 2658/87 (2) while modified whey is classified under CN code 0404 90 ; whereas, from 1 January 1992, CN code 040410 is to include modified whey ; Whereas Article 14 of Regulation (EEC) No 804/68 provides for an import levy to be applied on the products covered by that Regulation ; Whereas, pursuant to Article 14 (6) of Regulation (EEC) No 804/68, Regulation (EEC) No 291 5/79 (3) determines the groups of products and the special provisions for calculating levies on milk and milk products ; whereas, pursuant to the said Regulation, the levy applied to products classified under CN code 0404 90, and therefore to modified whey, is considerably higher than that applied to products classified under CN code 0404 10, and therefore to non-modified whey ; whereas the diffe ­ rence in the levies is necessary to prevent distortions in imports from third countries ; whereas it is therefore necessary to ensure that the amendments to CN code 0404 10 do not result in changes in the levies applied under Regulation (EEC) No 2915/79 ; whereas, to this end, the necessary amendments should be made to that Regulation, and additional subheadings should be inserted into CN code 0404 10 of the combined nomenclature in Article 2 Regulation (EEC) No 2915/79 is hereby amended as follows : 1 . Article 2 shall be amended as follows :  in 1 , CN code 0404 10 19 shall be replaced by code 0404 10 26,  in 2, CN code 0404 10 91 shall be replaced by code 0404 10 48 ,  in 3, CN code 0404 10 99 shall be replaced by code 0404 10 72 ; 2. Article 3 shall be amended as follows :  in 1 , the introductory part shall be replaced by the following : ' 1 . If it falls within CN codes 0402 10 11 , 0403 10 02, 0403 90 1 1 , 0404 10 12, 0404 90 11 and 0404 90 31 , to the sum of the following components  in 2, the introductory part shall be replaced by the following : '2 . If it falls within CN codes 0402 10 91 , 0403 10 12, 0403 90 31 and 0404 10 34, to the sum of the following components (') OJ No L 148, 28. 6. 1968 , p . 13. Regulation as last amended by Regulation (EEC) No 1630/91 (OJ No L 150, 15 . 6. 1991 , p. 19). (2) OJ No L 256, 7 . 9 . 1987, p . 1 . Regulation as last amended by Regulation (EEC) No 2587/91 (OJ No L 259, 16. 9 . 1991 , p. !) ¢ (3) OJ No L 329, 24. 12. 1979, p. 1 . Regulation as last amended by Regulation (EEC) No 3116/90 (OJ No L 303, 31 . 10 . 1990, p. 1 ). No L 357/4 Official Journal of the European Communities 28 . 12. 91 5 . If it falls within CN codes 0402 29 91 , 0403 10 16, 0403 90 39, 0404 10 32, 0404 10 38,  point 4 shall become point 6,  the following points shall be inserted : '4. If it falls within subheading 0404 10 56, to the sum of the following components : (a) a component equal to the levy on the pilot product, multiplied by a coefficient expres ­ sing the weight ratio between the quantity of milk ingredients expressed in dry matter contained in the product, on the one hand, and the product itself, on the other hand, (b) a component equal to ECU 6,04 ; 5. If it falls under subheadings 0404 10 78, to the sum of the following components : (a) a component calculated in accordance with 4 (a), (b) a component equal to ECU 6,04, (c) a component to take account of the quantity of added sugar or other sweetening matter 3. Article 4 shall be amended as follows :  in 1 , the introductory part shall be replaced by the following : * 1 . If it falls within CN codes 0402 21 11 , 0404 90 59 and 0404 90 99 , to the sum of the following components  the following points shall be added : '8 . If it falls within CN codes 0404 10 52 and 0404 10 58 , to the sum of the following compo ­ nents : (a) a component equal to the levy on the pilot product, multiplied by a coefficient expres ­ sing the weight ratio between the quantity of milk ingredients expressed in dry matter contained in the product, on the one hand, and the product itself, on the other hand, (b) a component equal to ECU 6,04 ; 9 . If it falls within CN codes 0404 10 54 and 0404 10 62, to the sum of the following components : (a) a component equal to the levy calculated in accordance with 3, multiplied by a coeffi ­ cient expressing the weight ratio between the quantity of milk ingredients expressed in dry matter contained in the product, on the one hand, and the product itself, on the other hand, (b) a component equal to ECU 6,04 ; 10 . If it falls within CN codes 0404 10 74 and 0404 10 82, to the sum of the following compo ­ nents : (a) a component calculated in accordance with 8 (a), (b) a component equal to ECU 6,04, (c) a component to take account of the quantity of added sugar or other sweetening matter ; 11 . If it falls within CN codes 0404 10 76 and 0404 1 0 84, to the sum of the following compo ­ nents : (a) a component calculated in accordance with 9 (a), (b) a component equal to ECU 6,04, (c) a component to take account of the quantity of added sugar or other sweetening matter 4. In the Annex, the product groups 1 , 2 and 3 shall be replaced by the following groups : 0403 10 04, 0403 90 13, 0404 10 04, 0404 10 14, 0404 90 1 3, and 0404 90 33, to the sum of the following components  in 2, the introductory part shall be replaced by the following : '2. If it falls within CN codes 0402 21 91 , 0403 10 06, 0403 90 19, 0404 10 06, 0404 10 16, 0404 90 19 and 0404 90 39, to the sum of the following components  in 4, the introductory part shall be replaced by the following : '4. If it falls within CN codes 0402 29 1 1 , 0402 29 15, 0403 10 14, 0403 90 33, 0404 10 28, 0404 10 36, 0404 90 53 and 0404 90 93, to the sum of the following components  in 5, the introductory part shall be replaced by the following : 'Number of group Groups of products according to the combined nomenclature Pilot products for each group of products 1 0404 10 02 0404 10 26 0404 10 48 0404 10 72 Powdered whey, obtained by the spray process, with a water content of less than 5 % by weight, in packages normally used in the trade of a net content of 25 kg or more 28. 12. 91 Official Journal of the European Communities No L 357/5 Number of group Groups of products according to the combined nomenclature Pilot products for each group of products 2 0402 10 0403 10 02 0403 10 12 0403 90 11 0403 90 31 0404 10 12 0404 10 34 0404 10 56 0404 10 78 0404 90 11 0404 90 31 0404 90 51 0404 90 91 2309 10 15 2309 10 19 2309 10 39 2309 10 59 2309 10 70 2309 90 35 2309 90 39 2309 90 49 2309 90 59 2309 90 70 Milk powder, obtained by the spray process, with a fat content of less than 1,5 % by weight and a water content of less than 5 % by weight in packages normally used in the trade of a net content of 25 kg or more 3 0402 21 0402 29 0403 10 04 0403 10 06 0403 10 14 0403 10 16 0403 90 13 0403 90 19 0403 90 33 0403 90 39 0404 10 04 0404 10 06 0404 10 14 0404 10 16 0404 10 28 0404 10 32 0404 10 36 0404 10 38 0404 10 52 0404 10 54 0404 10 58 0404 10 62 0404 10 74 0404 10 76 0404 10 82 0404 10 84 0404 90 13 0404 90 19 0404 90 33 0404 90 39 0404 90 53 0404 90 59 0404 90 93 0404 90 99 Milk powder, obtained by the spray process, with a fat content of 26 % by weight and a water content of less than 5 % by weight, in packages normally used in the trade of a net content of 25 kg or more' Article 3 This Regulation shall enter into force on 1 January 1992. No L 357/6 Official Journal of the European Communities 28 . 12. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1991 . For the Council The President P. DANKERT 28 . 12. 91 Official Journal of the European Communities No L 357/7 ANNEX I Rate of duty CN code Description autonomous(%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0404 0404 10 Whey, whether or not concentrated or containing added sugar or other sweetening matter ; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not else ­ where specified or included :  Whey and modified whey, whether or not concentrated or containing added sugar or other sweetening matter :   In powder, granule or other solid forms :    Not containing sugar or other sweetening matter, of a protein content (nitrogen content x 6,38), by weight :     Not exceeding 15 % and of a fat content, by weight : 0404 10 02 040410 04 0404 10 06 0404 10 12 0404 10 14 0404 10 16 040410 26 040410 28 Not exceeding 1,5 %      Exceeding 1,5 % but not exceeding 27 %      Exceeding 27 %     Exceeding 1 5 % and of a fat content, by weight :      Not exceeding 1,5 %      Exceeding 1,5 % but not exceeding 27 % Exceeding 27 %    Other, of a protein content (nitrogen content x 6,38), by weight :     Not exceeding 15 % and of a fat content, by weight :      Not exceeding 1,5 % _____ Exceeding 1,5 % but not exceeding 27 % 18 (AGR) 18 (AGR) 18 (AGR) 18 (AGR) 18 (AGR) 18 (AGR) 23 (AGR) 23 (AGR)   0404 10 32 0404 10 34 040410 36 0404 10 38      Exceeding 27 %     Exceeding 15 % and of a fat content, by weight : _____ N0t exceeding 1,5 %      Exceeding 1,5 % but not exceeding 27 % _____ Exceeding 27 %   Other :    Not containing added sugar or other sweetening matter, of a protein content (nitrogen content x 6,38), by weight :  _   N0t exceeding 15 % and of a fat content, by weight : 23 (AGR) 23 (AGR) 23 (AGR) 23 (AGR)   0404 10 48 0404 10 52 0404 10 54 0404 10 56 0404 10 58      Not exceeding 1,5 % _____ Exceeding 1,5 % but not exceeding 27 %      Exceeding 27 %     Exceeding 1 5 % and of a fat content, by weight : _____ Not exceeding 1,5 %      Exceeding 1,5% but not exceeding 27% 18 (AGR) 18 (AGR) 18 (AGR) 18 (AGR) 18 (AGR)  0404 10 62 0404 10 72 0404 10 74 040410 76 0404 10 78 0404 10 82 0404 10 84 _____ Exceeding 27 %    Other, of a protein content (nitrogen content x 6,38), by weight :     Not exceeding 15% and of a fat content, by weight :      Not exceeding 1,5 %      Exceeding 1,5 % but not exceeding 27 %      Exceeding 27 %     Exceeding 1 5 % and of a fat content, by weight :      Not exceeding 1,5 %      Exceeding 1,5 % but not exceeding 27 %      Exceeding 27 % 18 (AGR) 23 (AGR) 23 (AGR) 23 (AGR) 23 (AGR) 23 (AGR) 23 (AGR)   No L 357/8 28 . 12. 91Official Journal of the European Communities ANNEX II CN code 1 January 1993 CN code 1992 Taric Subdivision 0404 10 02 0404 10 04 040410 06 0404 10 12 0404 10 11 040410 11 0404 10 11 0404 10 11 11 14 17 21 0404 10 14 0404 10 16 0404 10 26 040410 28 0404 10 32 0404 10 34 0404 10 36 0404 10 38 0404 10 48 0404 10 52 0404 10 11 0404 10 11 0404 10 19 0404 10 19 0404 10 19 0404 10 19 0404 10 19 0404 10 19 0404 10 91 0404 10 91 24 27 11 14 17 21 24 27 11 14 0404 10 54 0404 10 56 0404 10 58 0404 10 62 0404 10 72 0404 10 74 0404 10 76 0404 10 78 0404 10 82 0404 10 84 0404 10 91 0404 10 91 0404 10 91 0404 10 91 0404 10 99 0404 10 99 040410 99 0404 10 99 0404 10 99 0404 10 99 17 21 24 27 11 14 17 21 24 27